Title: To Thomas Jefferson from Albert Gallatin, 20 March 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            20 March 1806
                        
                        The only questions in the S. Louis petition which may require consideration are 1st. whether we shall admit
                            concessions subsequent to the treaty of San Idelphonso & prior to our own with France—2dly. whether, in cases of
                            incipient titles on imperfect concessions (granted by local commandants but not confirmed by the Intendant) to which no
                            condition of settlement was attached, we will refuse a grant of confirmation. But before we venture on new principles,
                            will it not be better to wait till, by the Commissrs. report we know the quantity of land claimed under each species of
                            incomplete titles? The names of most of the signers are suspicious as they belong to the class of large grantees or
                            claimants under the Spanish Government. 
                  Enclosed you will also find a letter from the Commissioners & a long French
                            memoir from New Madrid which I have not yet read; but the Commissrs. state the principal grievance to be the distance
                            of that post from St. Louis. The question recurs as at Opelousas. Is it best to ask Congress for new districts, or for a
                            law which will make the Commissrs. go from settlemt. to settlt.?
                        I feel anxious for a determination in the case of that board of Commissrs.; the letter from Carr, & the Atty. General’s opinion which were transmitted to you have
                            not yet been returned, nor any opinion communicated.
                        I also enclose a private letter from Lucas.
                        With respectful attachment Your obedt. Sert.
                        
                            Albert Gallatin
                     
                        
                        
                            I forgot to say that the petition from S. Louis should be handed to Congress; but is it very proper that
                                the President should be made the medium of such applications, and ought they not be presented by a member?
                        
                    